Citation Nr: 1817824	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral left knee disability.  

2.  Entitlement to a disability rating in excess of 10 percent for status-post fracture of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

While the Veteran initially expressed intent to appear at a travel Board hearing, November 2016 and January 2017 communications with the Veteran indicated the Veteran's desire to withdraw his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2013 Board decision denied service connection for bilateral knee disability; the Veteran was notified of his rights, but did not appeal or request reconsideration.

2.  The evidence associated with the record subsequent to the May 2013 Board decision is cumulative and redundant of evidence previously of record, and does not relate to an unestablished fact necessary to adjudicate the claim.

3.  During the rating period on appeal, the Veteran's left index finger, status post fracture has at worst been characterized by tenderness or pain to palpation of the joints or soft tissue, with no ankylosis, of involvement of other fingers.



CONCLUSIONS OF LAW

1.  The May 2013 Board decision which denied service connection for bilateral knee disability is final.  38 U.S.C. §§ 7104 (West 2014); 38 C.F.R. § 20.1100 (2017). 

2.  Evidence received since the May 2013 Board decision relevant to the claim for entitlement to service connection for bilateral knee disability is not new and material, and the claim is not reopened.  38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a)(2017).

3.  The criteria for a disability rating in excess of 10 percent for status post left index finger fracture have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria- New and Material Evidence 

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C. §§ 5108, 7104(b), 7105(c), (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2017).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish direct-incurrence service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran is currently seeking to reopen his claim for service connection for bilateral knee disability, which was previously denied in a May 2013 Board decision.  Board decisions are final as of the date of issuance.  See 38 C.F.R. §20.1100 (a).  The Veteran did not appeal or request reconsideration of that Board decision.  The May 2013 Board decision denied the Veteran's claim for service connection for bilateral knee disability based on findings that the Veteran's right and left knee disabilities were not present in service or until many years thereafter, and had not been shown to be related to service or to an incident of service origin, to include in-service parachute jumps.  Evidence associated with the record since the May 2013 Board decision relevant to the Veteran's claim for entitlement to service connection for bilateral knee disability includes Social Security Administration (SSA) records, VA treatment records and the Veteran's statements regarding current knee disability.  

The evidence submitted since the May 2013 Board decision is not new and material.  The VA treatment records continue to document the Veteran's current bilateral knee disability, but do not provide evidence linking a knee disability to service, including parachuting.  The Veteran's contentions that he believes his knee problems to be from parachuting are cumulative, as the contentions were considered in the prior Board decision.  None of the evidence received since the May 2013 Board decision provides competent evidence that the Veteran has a knee disability that was incurred in or caused by service.  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for bilateral knee disability has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for bilateral knee disability is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


Legal Criteria- Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran is currently rated at 10 percent for status post fracture of the left index finger under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5229, as well as separately rated at 10 percent for a residual scar of the left index finger under 38 C.F.R. 4.118, DC 7804.  The February 2015 rating decision on appeal did not adjudicate the separate rating assigned for the left index finger residual scar, nor did the statement of the case issued in May 2016.  As such, an appeal has not been developed for appellate consideration by the Board at this time as to the rating assigned for the left index finger residual scar.  

As the rating decision on appeal is not the decision which initially granted service connection and assigned an initial rating for the disability at issue, the relevant period for consideration on appeal would normally be up to one year prior to the filing of the Veteran's claim for an increased rating in November 2014, or from November 2013.  38 C.F.R. § 3.400(o)(2).  However, a Board decision dated February 10, 2014 denied entitlement to a rating in excess of 10 percent for the Veteran's service-connected orthopedic impairment of the left index finger.  The Veteran did not appeal or request reconsideration of that Board decision.  That Board decision is final as to the rating period considered.  38 U.S.C. § 7104.  As such, the rating period for consideration on appeal is from February 11, 2014, the day following the final Board decision.  See 38 C.F.R. § 20.201  (stating that a notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (noting that construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (stating that "an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal"). Therefore, the Veteran's submission in November 2014 was properly deemed a claim for an increased disability rating for the left index finger fracture.  Due to the finality of the February 10, 2014 Board decision, the Board, in this decision, cannot disturb the rating period adjudicated by the former Board decision, namely prior to February 11, 2014.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, limitation of motion of the index or long finger is rated at a maximum schedular 10 percent with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  A 0 percent rating is warranted for a gap of less than one inch or for extension limited by no more than 30 degrees.

Diagnostic Code 5223 addresses favorable ankylosis of two digits of one hand.  When the index and long, index and ring, or index and little fingers of the minor extremity are involved, a 20 percent disability rating is assigned.  A 30 percent evaluation is assigned when there is favorable ankylosis of the thumb and any other finger.  38 C.F.R. § 4.71a.  Documents of record establish that the Veteran's right hand is his dominant hand.  See February 7, 2015 Hand and Finger Conditions Disability Benefits Questionnaire.  As such, the left hand is the Veteran's minor extremity.  38 C.F.R. § 4.69 (2017).

Analysis

The Board notes that a 10 percent rating is the maximum schedular rating assignable for the Veteran's service-connected residuals of fracture of the left index finger based on loss of motion; accordingly, the Board need not address the potential for a higher rating based on functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

A 20 percent rating is not warranted unless there is involvement of other fingers, or ankylosis of the left index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  The Veteran attended a VA examination in February 2015 to determine the severity of his left hand condition.  The Veteran reported pain in the left index finger on use, and more pain on repetitive use, but no additional loss of motion.  The Veteran was noted to be right hand dominant.  Range of motion in all fingers was noted to be normal.  The examiner found no ankylosis in the left hand.  While the Veteran may contend that his left index finger fracture is more severe than the rating assigned, the Board affords greater probative weight to the medical evidence of record showing no ankylosis and normal range of motion in all fingers.  Further, the record does not otherwise show evidence of left index finger ankylosis or resulting limitation of motion of other digits or overall function of the left hand at any point during the appeal.  Indeed, the Veteran has not contended so.  As such, there is no basis for a higher schedular rating for his left finger disability.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's orthopedic impairment of the left index finger fracture, namely, limited motion and functional loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his orthopedic impairment of the left index finger renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for bilateral knee disability is not reopened.

Entitlement to a disability rating in excess of 10 percent for status-post fracture of the left index finger is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


